Exhibit 99.2 VIBE RECORDS HOLDINGS, INC. VIBE RECORDS, INC. Contents Page Report of Registered Independent Certified Public Accounting Firm F-2 Combined Financial Statements Combined Balance Sheets as of September 30, 2007 and 2006 F-3 Combined Statements of Operations and Comprehensive Loss for the years ended September 30, 2007 and 2006 F-4 Combined Statement of Changes in Stockholders’ Equity for the years ended September 30, 2007 and 2006 F-5 Combined Statements of Cash Flows for the years ended September 30, 2007 and 2006 F-6 Notes to Combined Financial Statements F-7 LETTERHEAD OF S. W.
